EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (the “Agreement”) is made and entered into
on February 28, 2006 by and between Nicklebys.com, Inc., a corporation organized
under the laws of the State of Colorado, with its principal place of business
currently located at 3179 South Peoria Court, Aurora, Colorado, (the “Company”),
and Oceanus Value Fund, L.P. (the “Buyer”). The Company presently intends to
reincorporate in the State of Delaware, relocate its principal place of business
and change its name to FIIC Holdings, Inc.
 
Recitals


A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemptions from securities registration afforded by (i) the
provisions of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”), and (ii) Section 4(2) under the 1933 Act.


B. The Buyer desires to purchase from the Company, and the Company desires to
sell to the Buyer, for the amount and upon the terms and conditions stated in
this Agreement, in a closing (the “Closing”) as herein described, the following
securities of the Company:


(i) The Company’s 12% Senior Secured Convertible Promissory Note, the form of
which is attached as Exhibit A (the “Note”), which may be converted into the
Company’s $.0001 par value common stock (the “Common Stock”) on the terms and
conditions set forth in the Note. The principal amount of the Note shall be
Three Hundred Fifty Thousand Dollars ($350,000).


(ii) As additional consideration for the Buyer’s purchase of the Note, the
Company shall also issue to the Buyer a warrant (the “Warrant”) to purchase such
shares of Common Stock at such exercise price as is specified in the Warrant,
which Warrant must be exercised (if at all) within five (5) years after the date
of issuance. The Warrant shall be in the form attached as Exhibit B.


Any Common Stock issuable pursuant to conversion of the Note shall be referred
to herein as the “Conversion Shares.” The Common Stock receivable upon exercise
of the Warrant shall be referred to herein as the “Warrant Shares.” The Note,
the Conversion Shares, the Warrant and the Warrant Shares may be collectively
referred to herein as the “Securities.”


C. Contemporaneously with the execution and delivery of this Agreement, the
Company is executing and delivering a Security Agreement (the “Security
Agreement”) in the form of the attached Exhibit C, pursuant to which the Company
has agreed to secure its obligations under the Note with a security interest in
all existing and hereafter acquired assets (including all patents, software,
trademarks and other intellectual property) owned by the Company (the
“Collateral”).
 
-1-

--------------------------------------------------------------------------------


 
D. As additional security for the Company’s obligations under the Note,
contemporaneously with the execution and delivery of this Agreement, (i) FIIC,
Inc., which is the Company’s wholly-owned subsidiary (the “Guarantor”), is
executing and delivering (A) a Corporate Guaranty (the “Guaranty”) in the form
attached as Exhibit D pursuant to which Guarantor agrees to guaranty payment of
the Note and (B) a Guarantor Security Agreement (the “Guarantor Security
Agreement”) in the form of the attached Exhibit E, pursuant to which the
Guarantor has agreed to secure its obligations under the Guaranty with a
security interest in all existing and hereafter acquired assets (including all
patents, software, trademarks and other intellectual property) owned by the
Guarantor and (ii) James W. France, Jr., Christy J. France, Manex Group, Robert
Hernandez, John P. Schinas Trust, CMS, LLC, Kevin M. Loychik, James D. Luvison,
Peter Slyman and Corporate Growth Partners (collectively, the “Pledgors”) are
each executing and delivering a Guaranty, Pledge and Security Agreement (the
“Pledge Agreements”) in the form attached as Exhibit F pursuant to which each
Pledgor agrees to guaranty payment of the Note and to secure that guaranty with
a first-priority security interest in all shares of the Company which he, she or
it owns.


E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are also executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) in the form of the attached Exhibit G,
pursuant to which the Company has, among other things, agreed to provide certain
registration rights for the Conversion Shares and the Warrant Shares under the
1933 Act and applicable state securities laws.
 
Agreements


NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Buyer hereby agree as follows:
 
1.   Purchase and Sale of the Securities.
 
(a) Purchase. At the Closing, the Buyer agrees to purchase the Note from the
Company and the Company agrees to sell the Note to the Buyer. The purchase price
for the Note (the “Purchase Price”) shall be the amount to be delivered to the
Company as specified in the Escrow Agreement in the form of the attached Exhibit
H (the “Escrow Agreement”).


(b) The Closing. The date of the Closing (the “Closing Date”) shall be the date
specified in the Escrow Agreement or such other date as the parties may agree in
writing. On or before the Closing Date, (i) the Purchase Price shall be
delivered to the Escrow Agent (as defined in the Escrow Agreement) and (ii) the
Company shall deliver to the Escrow Agent on behalf of the Company the originals
of this Agreement, the Note, the Warrant, the Security Agreement, the Guaranty,
the Guarantor Security Agreement, the Pledge Agreements, the Registration Rights
Agreement and the Escrow Agreement, each duly authorized and executed by the
Company and/or any other parties thereto (other than the Buyer), together with
such other items as may be required by this Agreement (collectively, the
“Closing Documents”).
 
-2-

--------------------------------------------------------------------------------


 
(c) Payment. At the Closing, the Escrow Agent shall be responsible for
disbursement of the Purchase Price and delivery of the Closing Documents to the
Buyer (with copies to the Company duly executed by the Buyer, where required),
in each case in accordance with the terms of the Escrow Agreement.
 
2. The Buyer’s Representations and Warranties. With respect to its purchase
hereunder, the Buyer represents and warrants to the Company, and agrees, as
follows:
 
(a) Investment Purposes; Compliance With 1933 Act. The Buyer is purchasing the
Securities for its own account for investment only and not with a view towards,
or in connection with, the public sale or distribution thereof, except pursuant
to sales registered, or exempt from registration, under the 1933 Act and
applicable state securities laws. The Buyer is not purchasing the Securities for
the purpose of covering short sale positions in the Common Stock established on
or prior to the Closing Date. The Buyer agrees to offer, sell or otherwise
transfer the Securities only (i) in accordance with the terms of this Agreement,
the Note and the Warrant, as applicable, and (ii) pursuant to registration under
the 1933 Act or an exemption from registration under the 1933 Act and any other
applicable securities laws. The Buyer does not by its representations in this
Section 2(a) agree to hold the Securities for any minimum or other specific
term, and reserves the right to dispose of the Securities at any time pursuant
to a registration statement or in accordance with an exemption from registration
under the 1933 Act, in all cases in accordance with applicable state and federal
securities laws. The Buyer understands that it shall be a condition to the
issuance of the Conversion Shares and the Warrant Shares that such shares be and
are subject to the representations set forth in this Section 2(a).
 
(b) Accredited Investor Status. The Buyer is an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D. The Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment made pursuant to this Agreement. The
Buyer is aware that it may be required to bear the economic risk of the
investment made pursuant to this Agreement for an indefinite period of time, and
is able to bear such risk.
 
(c) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of applicable federal and state securities laws, and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, agreements and covenants of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Securities.
 
-3-

--------------------------------------------------------------------------------


 
(d) Information. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask all questions of the Company as they have in their
discretion deemed advisable. The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer has sought such accounting,
legal and tax advice as it has considered necessary to an informed investment
decision with respect to the investment made pursuant to this Agreement.
 
(e) No Government Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has approved or made
any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
(f) Transfer or Resale. The Buyer understands that: (i) except as provided in
the Registration Rights Agreement, the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold or otherwise transferred unless either (A) subsequently
registered thereunder or (B) the Buyer shall have delivered to the Company an
opinion by counsel reasonably satisfactory to the Company, in form, scope and
substance reasonably satisfactory to the Company, to the effect that the
securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration and (ii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case, except as required by this Agreement or the
Registration Rights Agreement).
 
(g) Legend. Subject to Section 5(b) below, the Buyer understands that the Note,
the Warrant and the stock certificates representing the Conversion Shares and
the Warrant Shares (until such time as the Conversion Shares and the Warrant
Shares have been registered under the 1933 Act pursuant to the Registration
Rights Agreement or otherwise may be sold by the Buyer pursuant to Rule 144 (or
any applicable rule which operates to replace said Rule) promulgated under the
1933 Act (“Rule 144”)), will bear a restrictive legend (the “Legend”) in
substantially the following form:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”). THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE APPLICABLE LAWS OR (II) AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND
SCOPE REASONABLY ACCEPTABLE TO THE ISSUER, TO THE EFFECT THAT SUCH REGISTRATION
IS NOT REQUIRED DUE TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE APPLICABLE LAWS.
 
-4-

--------------------------------------------------------------------------------


 
(h) Authorization; Enforcement. This Agreement, the Registration Rights
Agreement, the Security Agreement and the Escrow Agreement (collectively, the
“Agreements”) have been duly and validly authorized, executed and delivered by
the Buyer and are each valid and binding agreements of the Buyer enforceable in
accordance with their terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally.
 
3. The Company’s Representations and Warranties. The Company represents and
warrants to the Buyer, and agrees, as follows:
 
(a) Organization and Qualification. The Company is a corporation duly organized
and existing in good standing under the laws of the State of Colorado, and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted by it makes such qualification necessary and where the
failure so to qualify would have a Material Adverse Effect. As used herein,
“Material Adverse Effect” means any material adverse effect on the operations,
properties or financial condition of the Company taken as a whole. The Common
Stock is quoted on the OTC Bulletin Board (the “OTCBB”). The Company has
received no notice, either written or oral, with respect to the continued
eligibility of the Common Stock for such quotation, the Company has maintained
all requirements for the continuation of such quotation, and the Company does
not reasonably anticipate that the Common Stock will be removed from the OTCBB
in the foreseeable future. The Company has complied, and will timely comply,
with all requirements of the SEC, the National Association of Securities Dealers
and the OTCBB with respect to the issuance of the Securities.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform the Agreements, to issue and sell the
Securities in accordance with the terms thereof, and to perform its obligations
under the Note and the Warrant in accordance with their terms. The Company’s
execution, delivery and performance of the Agreements, the Note and the Warrant,
and its consummation of the transactions contemplated thereby, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, its stockholders, or any
other person or entity is required. The Agreements and, on the Closing Date, the
Note and the Warrant, have been duly and validly authorized, executed and
delivered by the Company, and the Note (when issued), the Warrant (when issued),
and the Agreements constitute the valid and binding obligations of the Company
enforceable in accordance with their terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.
 
(c) Capitalization. As of the Closing Date, the authorized capital stock of the
Company consisted of 100,000,000 shares of Common Stock, of which no more than
22,336,692 shares of Common Stock are issued and outstanding or reserved for
issuance upon the exercise of outstanding options and warrants or the conversion
of outstanding convertible debt. All of such outstanding shares have been
validly issued and are fully paid and non-assessable. No shares of Common Stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances. As of the Closing Date, except as set forth in the attached
Schedule 3(c): (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever issued or agreed
to by the Company relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries, (ii) there are no outstanding debt securities of the Company or
any of its subsidiaries except those issued to the Buyer and (iii) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of its or their securities under the 1933
Act (except as provided herein and in the Registration Rights Agreement). If
requested by the Buyer, the Company has furnished to the Buyer true and correct
copies of the Company’s Articles of Incorporation as in effect on the date
hereof (the “Articles of Incorporation”), and the Company’s Bylaws as in effect
on the date hereof.
 
-5-

--------------------------------------------------------------------------------


 
(d) Issuance of Warrant and Conversion Shares. The Warrant Shares are all duly
authorized and reserved for issuance, and in all cases upon issuance shall be
validly issued, fully paid and non-assessable, free from all taxes, liens and
charges with respect to the issuance thereof, and will not be subject to
preemptive rights or other similar rights of stockholders of the Company. Upon
issuance, the Conversion Shares shall be validly issued, fully paid and
non-assessable, free from all taxes, liens and charges with respect to the
issuance thereof, and will not be subject to preemptive rights or other similar
rights of stockholders of the Company.
 
(e) Acknowledgment Regarding Buyer’s Purchase of the Securities. (i) The Buyer
is not acting as a financial advisor to or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement or the transactions
contemplated hereby, (ii) this Agreement and the transactions contemplated
hereby, and the relationship between the Buyer and the Company, are and will be
considered “arms-length” notwithstanding any other or prior agreements or nexus
between the Buyer and the Company, whether or not disclosed, and (iii) any
statements made by the Buyer, or any of its representatives or agents, in
connection with this Agreement and the transactions contemplated hereby are not
to be construed as advice or a recommendation, are merely incidental to the
Buyer’s purchase of the Securities and have not been relied upon in any way by
the Company, its officers or directors. The Company’s decision to enter into
this Agreement and the transactions contemplated hereby have been based solely
upon an independent evaluation by the Company, its officers and directors.
 
(f) No Integrated Offering. Neither the Company nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances which would prevent the parties hereto from consummating the
transactions contemplated hereby pursuant to an exemption from registration
under the 1933 Act and, specifically, in accordance with the provisions of
Regulation D. The transactions contemplated hereby are exempt from the
registration requirements of the 1933 Act, assuming the accuracy of the
representations and warranties of the Buyer contained herein.
 
-6-

--------------------------------------------------------------------------------


 
(g) No Conflicts. Except as set forth in the attached Schedule 3(g), neither the
Company nor any of its subsidiaries is in violation of its Articles of
Incorporation or other organizational documents, and neither the Company nor any
of its subsidiaries is in default (and no event has occurred which, with notice
or lapse of time or both, would put the Company or any of its subsidiaries in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation, of any agreement, indenture or other instrument to which the
Company or any of its subsidiaries is a party, except for possible defaults or
rights as would not, in the aggregate or individually, have a Material Adverse
Effect. The business of the Company and its subsidiaries is not being conducted
and, so long as the Buyer owns any of the Securities, shall not be conducted, in
violation of any law, ordinance or regulation of any governmental entity, except
for possible violations which neither singly or in the aggregate would have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
or as required under the 1933 Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, individual
or entity in order for it to execute, deliver and perform any of its obligations
under the Agreements, the Note or the Warrant in accordance with the terms
thereof.
 
(h) SEC Documents; Financial Statements. Except as disclosed on Schedule 3(h)
hereof, since at least July 19, 2005, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”), with all of the foregoing that were filed
prior to the date hereof and all exhibits included therein and all financial
statements and schedules thereto and all documents (other than exhibits)
incorporated by reference therein being hereinafter referred to as the “SEC
Documents.” The Company has delivered to the Buyer (to the extent requested by
the Buyer) true and complete copies of the SEC Documents. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the applicable rules and regulations of the SEC promulgated
thereunder, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements (i) have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved except (A) as may be otherwise
indicated in such financial statements or the notes thereto or (B) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements and (ii) fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). No
information provided by or on behalf of the Company to the Buyer contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein in order to make the statements therein, in the light of
the circumstances under which they are or were made, not misleading. Except as
set forth in the financial statements of the Company included in the SEC
Documents, the Company has no liabilities, contingent or otherwise, other than
(i) liabilities incurred in the ordinary course of business subsequent to the
date of such financial statements and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in such financial
statements, in each case of clauses (i) and (ii) above, which, individually or
in the aggregate, are not material to the financial condition, business,
operations, properties, operating results or prospects of the Company. The SEC
Documents contain a complete and accurate description of all written and oral
contracts, agreements, leases or other instruments to which the Company or any
subsidiary is a party or by which the Company or any subsidiary is bound which
are required by the rules and regulations promulgated by the SEC to be disclosed
(each a “Contract”). None of the Company, its subsidiaries or, to the best of
the Company’s knowledge, any of the other parties thereto, is in breach or
violation of any Contract, which breach or violation would, or with the lapse of
time, the giving of notice, or both, have a Material Adverse Effect.
 
-7-

--------------------------------------------------------------------------------


 
(i) Absence of Certain Changes; Bankruptcy. Except as disclosed in the SEC
Documents, since at least July 19, 2005, there has been no material adverse
change or development in the business, properties, operation, financial
condition, results of operations or prospects of the Company. The Company has
not taken any steps, and does not currently have any reasonable expectation of
taking any steps, to seek protection pursuant to any bankruptcy law, nor does
the Company have any knowledge that its creditors intend to initiate involuntary
bankruptcy proceedings.
 
(j) Absence of Litigation. Except as set forth in the attached Schedule 3(j) or
in the SEC Documents filed prior to July 19, 2005, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
governmental body pending or, to the knowledge of the Company, threatened
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, this Agreement or any of the documents
contemplated herein.
 
(k) Foreign Corrupt Practices. Neither the Company nor any of its subsidiaries,
nor any officer, director or other person acting on behalf of the Company or any
subsidiary has, in the course of his, her or its actions for or on behalf of the
Company, (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
(l) Brokers; No General Solicitation. The Company has taken no action that would
give rise to any claim by any person for brokerage commissions, finder’s fees or
similar payments relating to this Agreement and the transactions contemplated
hereby, other than as set forth in the Disbursement Instructions attached to the
Note Purchase Agreement by and between FIIC, Inc. and the Buyer (the
“Disbursement Instructions”). The Company acknowledges that no broker or finder
was involved with respect to the transactions contemplated hereby, other than as
set forth in the Disbursement Instructions. Neither the Company nor any other
person or entity participating on the Company’s behalf in the transactions
contemplated hereby, nor any person or entity acting for the Company or any such
other person or entity, has conducted any “general solicitation,” as described
in Rule 502(c) under Regulation D, with respect to the Securities.
 
-8-

--------------------------------------------------------------------------------


 
(m) Status of Assets. Except as described on Schedule 3(m) or in the SEC
Documents filed prior to July 19, 2005, the Company has good and marketable
title to each of the assets that is material to its business, free and clear of
all liens, claims, restrictions and other encumbrances.
 
(n) Eligibility to File Registration Statement. The Company is currently
eligible to file registration statements with the SEC on Form SB-2 under the
1933 Act.
 
(o) Validity of Guaranty and Guarantor Security Agreement. To the Company’s best
knowledge, the Guaranty and the Guarantor Security Agreement each constitute a
valid and binding agreement of FIIC, Inc., enforceable in accordance with its
terms, subject to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally.
 
(p) Status of Pledged Shares. The shares of the Company that are subject to the
Pledge Agreements (the “Pledged Shares”) constitute more than fifty percent
(50%) of the outstanding shares and voting power of the Company. To the
Company’s best knowledge after inquiry of each Pledgor, except as described on
Schedule 3(p), no Pledgor has pledged, hypothecated or otherwise encumbered any
of his, her or its Pledged Shares.
 
(q) Validity of Pledge Agreements. To the Company’s best knowledge, the Pledge
Agreements constitute valid and binding obligations of James W. France, Jr.,
Christy J. France, Manex Group, Robert Hernandez, John P. Schinas Trust, CMS,
LLC, Kevin M. Loychik, James D. Luvison, Peter Slyman and Corporate Growth
Partners, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.
 
4. Covenants of the Parties.
 
(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Securities Laws. The Company shall timely file a Form D (and any other
equivalent form or notice required by applicable state law) with respect to the
Securities if and as required under Regulation D and applicable state securities
laws and provide copies thereof to the Buyer upon the Buyer’s request. The
Company shall, on or before the Closing Date, take all action necessary in order
to sell the Securities to the Buyer in compliance with federal and applicable
state securities laws, and shall provide written evidence of such action to the
Buyer upon the Buyer’s request.
 
-9-

--------------------------------------------------------------------------------


 
(c) Reporting Status. So long as the Buyer beneficially owns any of the
Securities, the Company shall (i) file all reports required to be filed with the
SEC pursuant to the 1934 Act and (ii) maintain its status as an issuer required
to file reports under the 1934 Act, even if the 1934 Act or the rules and
regulations thereunder would permit termination of such status.
 
(d) Reservation of Shares.


(i) The Company shall at all times have authorized and reserved for the purpose
of issuance that number of shares of Common Stock which is sufficient to provide
for the issuance of all of the Conversion Shares and the Warrant Shares. Prior
to full payment of the Note and complete exercise of the Warrant, the Company
shall not reduce the number of shares of Common Stock reserved for issuance
hereunder without the written consent of the Buyer, except for a reduction
proportionate to a reverse stock split which affects all shares of Common Stock
equally.
 
(ii) If at any date the Company shall not have authorized and reserved for the
purpose of issuance that number of shares of Common Stock which is sufficient to
provide for the issuance of all of the Conversion Shares and the Warrant Shares
which could then be issued, within ninety (90) days of such date the Company
shall call and hold a special meeting of its shareholders for the sole purpose
of increasing the Company’s authorized and unissued shares to an amount
sufficient to correct such deficiency. In connection with such meeting, (i) the
Company’s officers and directors shall (A) recommend to shareholders that they
vote in favor of such increase in the number of authorized and unissued shares
and (B) vote all of their shares in favor of such increase and (ii) the Company
shall cause its officers and directors to act in a manner consistent with the
forgoing clause (i).


(e) Listing or Quotation. The Company shall promptly secure the listing of the
Warrant Shares and the Conversion Shares upon each national securities exchange
or automated quotation system, if any, upon which shares of Common Stock are
then listed (subject to official notice of issuance), and shall maintain, so
long as any other shares of Common Stock shall be so listed, such listing of the
Warrant Shares and the Conversion Shares as may exist from time to time under
the terms of this Agreement and/or the Registration Rights Agreement. The
Company shall at all times comply in all respects with the Company’s reporting,
filing and other obligations under the by-laws or rules of the National
Association of Securities Dealers and the OTCBB or such national securities
exchange or other market on which the Common Stock may then be quoted or listed,
as applicable.
 
(f) Prospectus Delivery Requirement. The Buyer understands that the 1933 Act
requires delivery of a prospectus relating to the Conversion Shares and the
Warrant Shares in connection with any sale thereof pursuant to a registration
statement under the 1933 Act, and the Buyer shall comply with any applicable
prospectus delivery requirements of the 1933 Act in connection with any such
sale. The Company shall have the right to rely upon the Buyer’s agreement
contained in this Section 4(f); therefore, with respect to any resale of the
Conversion Shares and the Warrant Shares by the Buyer pursuant to a registration
statement, any certificate evidencing such Conversion Shares and Warrant Shares
shall not contain a restrictive legend of any kind.
 
-10-

--------------------------------------------------------------------------------


 
(g) Intentional Acts or Omissions. Neither party shall intentionally perform or
fail to perform any act that, if performed or omitted to be performed, would
prevent or excuse the performance of this Agreement or any of the transactions
contemplated hereby.
 
(h) Expenses. At the Closing, the Company agrees to pay to, or at the direction
of, the Buyer an amount equal to the attorney’s fees and other expenses incurred
by Buyer in connection with the Buyer’s due diligence investigation, document
preparation and escrow for the transactions contemplated by this Agreement.
 
(i) Corporate Status; Taxes. The Company shall, at least until the Buyer no
longer holds any of the Securities, maintain its corporate existence in good
standing and shall pay all taxes when due except for taxes it reasonably
disputes.
 
(j) Use of Proceeds. The Company shall apply the Purchase Price for general
corporate purposes and the fees and expenses incurred in this transaction.
 
(k) Restrictions on Debt Payments. Until such time as the Note has been paid in
full, the Company shall not make any payment on or with respect to any debt
except trade payables, sales tax, and interest payments arising after the date
of this Agreement with respect to debt that is in existence on the date of this
Agreement.
 
(l) No Additional Share Issuances. Until the Note has been paid in full, unless
approved in writing by the Buyer, the Company shall not take any action that
would cause dilution of the voting power of the Pledged Shares, including, but
not limited to, the issuance of additional shares of Common Stock.
 
5. Legend; Transfer Instructions; Related Matters.
 
(a) Transfer Agent Instructions. Promptly after receiving notice of conversion
of the Note or exercise of the Warrant (as applicable), and in any event no more
than three (3) business days after a Mandatory Conversion Date (as defined in
the Note) or the Company’s receipt of such notice of conversion or exercise,
whichever is applicable, the Company shall instruct its transfer agent to issue
certificates, registered in the name of the Buyer or its permitted nominee, for
the Conversion Shares and/or Warrant Shares in such amounts as are specified in
such notice. All such certificates shall bear the restrictive legend specified
in Section 2(g) of this Agreement only to the extent required by applicable law
and as specified in this Agreement or any documents referenced herein. The
Company represents and warrants that (i) no instructions will be given by it to
its transfer agent other than (A) the instructions referred to in this Section 5
and (B) any stop transfer instructions required to give effect to Section 2(f)
hereof in the case of the Conversion Shares and Warrant Shares prior to their
registration under the 1933 Act and (ii) the Conversion Shares and Warrant
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent permitted by applicable law and provided by this
Agreement, the Warrant and the Registration Rights Agreement. Nothing in this
Section shall affect in any way the Buyer’s obligations and agreement to comply
with all applicable securities laws upon resale of the Conversion Shares and
Warrant Shares. If the Buyer (i) provides the Company with an opinion of counsel
reasonably satisfactory to Company that registration by the Buyer of the Note,
the Warrant, the Warrant Shares and/or the Conversion Shares is not required
under the 1933 Act or (ii) transfers any of the Securities to an affiliate which
is an accredited investor (in accordance with the provisions of this Agreement)
or in compliance with Rule 144, then, in either instance, the Company shall
permit such transfer and, if applicable, promptly (and in all events within
three (3) trading days) instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by the Buyer.
 
-11-

--------------------------------------------------------------------------------




(b) Removal of Legend. The Legend shall be removed from any certificate for a
Security, and a certificate for a Security shall be originally issued without
the Legend, if, unless otherwise required by state securities laws, (i) the sale
of such Security is registered under the 1933 Act, (ii) the holder of such
Security provides the Company with an opinion by counsel reasonably satisfactory
to the Company, that is in form, substance and scope reasonably satisfactory to
the Company, to the effect that a public sale or transfer of such Security may
be made without registration under the 1933 Act or (iii) such holder provides
the Company with assurances reasonably satisfactory to the Company and its
counsel that such Security can be sold pursuant to Rule 144. The Buyer agrees
that its sale of all Securities, including those represented by a certificate
from which the Legend has been removed, or which were originally issued without
the Legend, shall be made only pursuant to an effective registration statement
(with delivery of a prospectus in connection with such sale) or in compliance
with an exemption from the registration requirements of the 1933 Act. In the
event the Legend is removed from the certificate for any Security or any
certificate for a Security is issued without the Legend and thereafter the
effectiveness of a registration statement covering the sale of such Security is
suspended or the Company determines that a supplement or amendment thereto is
required by applicable securities laws, then upon reasonable advance notice to
the holder of such Security, the Company shall be entitled to require that the
Legend be placed upon such Security, which Legend shall be removed when such
Security may again be sold pursuant to an effective registration statement or
Rule 144 or such holder provides the opinion with respect thereto described in
clause (ii) above.
 
(c) Conversion of the Note. The Note is convertible as provided therein. In the
event of a conversion, the Company shall deliver the certificate(s) representing
the shares of Common Stock issuable upon conversion of the Note to the Buyer or
its designee via overnight courier within three (3) business days after the
Optional Conversion Date (as defined in the Note) or Mandatory Conversion Date,
as applicable (with respect to each such conversion, the “Deadline”). Time is of
the essence with respect to the requirements of the immediately preceding
sentence.
 
(d) Exercise of Warrant. The Buyer shall have the right to exercise the Warrant
by delivering via facsimile an executed and completed Notice of Exercise (as
attached to the Warrant) to the Company and delivering within three (3) business
days thereafter the original Notice of Exercise and the original Warrant being
exercised (if required by the Company) by overnight courier to the Company. Each
date on which a Notice of Exercise is faxed to the Company in accordance with
the provisions hereof shall be deemed an “Exercise Date.” The Company will
transmit the certificate(s) representing the shares of Common Stock issuable
upon exercise of the Warrant (along with a replacement Warrant representing the
amount of said Warrant not so exercised, if applicable) to the Buyer or its
designee via overnight courier within three (3) business days after the relevant
Exercise Date (with respect to each exercise, the “Deadline”). Time is of the
essence with respect to the requirements of the immediately preceding sentence.
 
-12-

--------------------------------------------------------------------------------


 
(e) Injunctive Relief for Breach. The Company acknowledges that a breach of its
obligations under Sections 5(a), 5(b), 5(c) and/or 5(d) above will cause
irreparable harm to the Buyer by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company agrees that the
remedy at law for a breach of its obligations under such Sections would be
inadequate and agrees that, in the event of a breach or threatened breach by the
Company, the Buyer shall be entitled, in addition to all other remedies at law
or in equity, to an injunction restraining any breach and requiring immediate
issuance and/or transfer, without the necessity of showing economic loss and
without any bond or other security being required.
 
(f) Liquidated Damages for Non-Delivery of Certificates. In addition to the
provisions of Section 5(e) above, the Company understands and agrees that any
delay in the issuance of the certificate(s) beyond the Deadline will result in
substantial economic loss and other damages to the Buyer. As partial
compensation to the Buyer for such loss, the Company agrees to pay liquidated
damages (which the Company acknowledges is not a penalty) to the Buyer for
issuance and delivery of the certificate(s) after the Deadline, in accordance
with the following schedule (where "No. of Business Days Late" is defined as the
number of business days beyond five (5) business days from the Optional
Conversion Date, Mandatory Conversion Date or date of delivery by the Buyer to
the Company of a facsimile Notice of Exercise (as applicable) or, if later, from
the date on which all other necessary documentation duly executed and in proper
form required for conversion of the Note or exercise of the Warrant has been
delivered to the Company, but only if such necessary documentation has not been
delivered to the Company within the three (3) business day period after the
Optional Conversion Date or facsimile delivery to the Company of the Notice of
Exercise required in this Agreement, whichever is applicable):
 



 
No. of Business Days Late
  Liquidated Damages (in US$)  
1
 

$

300
 
2
 
$
400
 
3
 
$
500
 
4
 
$
600
 
5
 
$
700
 
6
 
$
800
 
7
 
$
900
 
8
 
$
1,000
 
9
 
$
1,250
 
10
 
$
1,500
 
11+
  $
1,750 + $1,000 for each Business Day Late beyond 11 days
 

 
 
-13-

--------------------------------------------------------------------------------


 
Subject to the Buyer’s right, in its sole discretion, to add accrued liquidated
damages on to the principal amount of the Note (as provided in the Note), the
Company shall pay the Buyer any liquidated damages incurred under this Section
5(f) by certified or cashier's check upon the earlier of (i) the issuance to the
Buyer of the certificates with respect to which the damages accrued or (ii) each
monthly anniversary of the Optional Conversion Date, Mandatory Conversion Date
or the receipt by the Company of the Buyer's Notice of Exercise, as the case may
be. Nothing herein shall limit the Buyer's right to pursue actual damages for
the Company's failure to issue and deliver certificates to the Buyer in
accordance with the terms of this Agreement or for breach by the Company of this
Agreement.
 
6. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to sell the Note and the Warrant at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions; provided, however, that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:
 
(a) The Buyer shall have executed the Agreements and the Guarantor Security
Agreement, and the Escrow Agent shall have delivered such documents or signature
pages thereof (via facsimile or as otherwise provided in the Escrow Agreement),
together with the Purchase Price and such other items as may be required by this
Agreement, to the Company.
 
(b) The transactions described in the Agreement and Plan of Merger dated July
19, 2005 between the Company, FIIC, Inc., Nicklebys Acquisition Corp. and
certain other persons shall have been consummated.
 
(c) The representations and warranties of the Buyer in this Agreement shall be
true and correct in all material respects as of the date made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Date.
 
(d) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered or issued by any court or governmental
authority of competent jurisdiction or any self- regulatory organization having
authority over the matters contemplated hereby which restricts or prohibits the
consummation of any of the transactions contemplated herein.
 
7. Conditions to the Buyer’s Obligation to Purchase. The obligation of the Buyer
to purchase the Note and Warrant is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions; provided, however, that
these conditions are for the sole benefit of the Buyer and may be waived by the
Buyer at any time in its sole discretion:
 
(a) The Company shall have executed the Agreements, the Note and the Warrant,
and the Escrow Agent shall have delivered such documents and the executed
Guaranty, Guarantor Security Agreement and Pledge Agreements, or signature pages
thereof (via overnight delivery or as otherwise provided in the Escrow
Agreement), together with such other items as may be required by this Agreement,
to the Buyer.
 
-14-

--------------------------------------------------------------------------------


 
(b) The transactions described in the Agreement and Plan of Merger dated July
19, 2005 between the Company, FIIC, Inc., Nicklebys Acquisition Corp. and
certain other persons shall have been consummated.
 
(c) The representations and warranties of the Company in this Agreement shall be
true and correct in all material respects as of the date made and as of Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. The Buyer may require a
certificate, executed by the Chief Executive Officer of the Company and dated as
of the Closing Date, to the foregoing effect and as to such other matters as may
be reasonably requested by the Buyer.
 
(d) The Common Stock shall be authorized for quotation on the OTCBB (or listing
on a national securities exchange or other market) and trading in the Common
Stock on such market shall not have been suspended by the SEC or other relevant
regulatory agency.
 
(e) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered or issued by any court or governmental
authority of competent jurisdiction or any self- regulatory organization having
authority over the matters contemplated hereby which restricts or prohibits the
consummation of any of the transactions contemplated herein.
 
8.  Governing Law; Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Kansas without regard to the principles
of conflict of laws. Service of process in any civil action relating to or
arising out of this Agreement (including all Exhibits or Schedules or any
addenda hereto) or the transactions contemplated herein may be accomplished in
any manner provided by law. The parties hereto agree that a final,
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
signature pages from such counterparts have been delivered to the Escrow Agent.
 
(c) Headings; Interpretation. The headings of this Agreement are for convenience
of reference and shall not form a part of, or affect the interpretation of this
Agreement. As used herein, the masculine shall refer to the feminine and neuter,
and vice versa, as the context may require. As used herein, unless the context
clearly requires otherwise, the words “herein,” “hereunder” and “hereby,” shall
refer to this entire Agreement and not only to the Section or paragraph in which
such word appears. If any date specified herein falls on a Saturday, Sunday or
public or legal holiday, the date shall be construed to mean the next business
day following such Saturday, Sunday or public or legal holiday. For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday or
public or legal holiday. Each party intends that this Agreement be deemed and
construed to have been jointly prepared by the parties. As a result, the parties
agree that any uncertainty or ambiguity existing herein shall not be interpreted
against either of them.
 
-15-

--------------------------------------------------------------------------------




(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e) Entire Agreement; Amendments. This Agreement and the documents referenced
herein (which are incorporated herein by reference) contain the entire
understanding of the parties with respect to the matters covered herein and
supercede all prior agreements, negotiations and understandings, written or
oral, with respect to such subject matter. Except as specifically set forth
herein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement shall be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement. No delay or omission of
either party hereto in exercising any right or remedy hereunder shall constitute
a waiver of such right or remedy, and no waiver as to any obligation shall
operate as a continuing waiver or as a waiver of any subsequent breach.


(f) Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by overnight courier or via facsimile (if via facsimile, to be
followed within one (1) business day by an original of the notice document via
overnight courier) and shall be effective (i) five (5) days after being placed
in the mail, if mailed, certified or registered, return receipt requested, (ii)
upon receipt, if delivered personally or (iii) one (1) day after facsimile
transmission or delivery to a courier service for overnight delivery, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be as follows:


If to the Company:
Nicklebys.com, Inc.
(FIIC Holdings, Inc. upon completion of the planned
reincorporation and name change)
1585 Bethel Road
Columbus, Ohio 43220
Telephone: (614) 451-5030
Facsimile: (614) 451-5032
Attention: James W. France
 
-16-

--------------------------------------------------------------------------------


 
If to the Buyer:
Oceanus Value Fund, L.P.
225 North Market Street, Suite 220
Wichita, Kansas 67202
Telephone: (316) 262-8874
Facsimile: (316) 267-0204
Attention: John C. Tausche
 
Each party shall provide written notice to the other party of any change in
address.


(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. Neither the Company nor the Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
(which consent shall not be unreasonably withheld) and, in any event, any
assignee of the Buyer shall be an accredited investor (as defined in Regulation
D), in the written opinion of counsel who is reasonably satisfactory to the
Company and in form, substance and scope reasonably satisfactory to the Company.
Notwithstanding the foregoing, if applicable, the Buyer may assign its rights
hereunder to any of its “affiliates,” as that term is defined in Rule 405 of the
1933 Act, without the consent of the Company; provided, however, that (i) any
such assignment shall not release the Buyer from its obligations hereunder
unless such obligations are assumed by such affiliate and (ii) no such
assignment shall be made unless it is made in accordance with any applicable
securities laws. Any request for consent to an assignment made hereunder by the
Buyer shall be accompanied by a legal opinion in form, substance and scope
reasonably satisfactory to the Company that such assignment is proper under
applicable law. Notwithstanding anything herein to the contrary, the Buyer may
pledge all or any part of the Securities as collateral for a bona fide loan
pursuant to a security agreement with a third party lender, and such pledge
shall not be considered an assignment in violation of this Agreement so long as
it is made in compliance with all applicable laws.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Survival. Unless this Agreement is terminated under Section 8(l) below, the
representations and warranties of the Company and the Buyer contained herein,
and the agreements and covenants set forth herein, shall survive the Closing.
 
(j) Publicity. The Company and the Buyer shall have the right to review, before
issuance by the other, any press releases or other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Buyer and it affiliates shall be entitled, without prior consultation with or
approval of the Company, to publish a “tombstone”describing the financing
provided pursuant to this Agreement.
 
(k) Further Assurance. Each party shall do and perform, or cause to be done and
performed, at its expense, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
-17-

--------------------------------------------------------------------------------




(l) Termination. In the event that the Closing shall not have occurred on or
before February 28, 2006, this Agreement may be terminated at any time
thereafter by written notice from one party to the other. Such termination shall
not be the sole remedy for a breach of this Agreement by the non-breaching
party, and each party shall retain all of its rights hereunder at law or in
equity. Notwithstanding anything herein to the contrary, a party whose breach of
a covenant or representation and warranty or failure to satisfy a condition
prevented the Closing shall not be entitled to terminate this Agreement.
 
(m) Remedies. No provision of this Agreement providing for any specific remedy
to a party shall be construed to limit such party to the specific remedy
described, and that any other remedy that would otherwise be available to such
party at law or in equity shall also be available. The parties also intend that
the rights and remedies hereunder be cumulative, so that exercise of any one or
more of such rights or remedies shall not preclude the later or concurrent
exercise of any other rights or remedies.
 
(n) Attorney’s Fees. If any party to this Agreement shall bring any action for
relief against the other arising out of or in connection with this Agreement, in
addition to all other remedies to which the prevailing party may be entitled,
the losing party shall be required to pay to the prevailing party a reasonable
sum for attorney's fees and costs incurred in bringing such action and/or
enforcing any judgment granted therein, all of which shall be deemed to have
accrued upon the commencement of such action and shall be paid whether or not
such action is prosecuted to judgment. Any judgment or order entered in such
action shall contain a specific provision providing for the recovery of
attorney's fees and costs incurred in enforcing such judgment. For the purposes
of this Section, attorney's fees shall include, without limitation, fees
incurred with respect to the following: (i) post-judgment motions, (ii) contempt
proceedings, (iii) garnishment, levy and debtor and third party examinations,
(iv) discovery and (v) bankruptcy litigation.
 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Agreement to be
duly executed by their respective authorized persons on the date first written
above.


NICKLEBYS.COM, INC.
 
By:  /s/ James W. France

--------------------------------------------------------------------------------

President
 
By:  /s/ Robert Ostrander

--------------------------------------------------------------------------------

Secretary
 
-18-

--------------------------------------------------------------------------------


 
 
OCEANUS VALUE FUND, L.P.
 
By:   Oceanus Asset Management, L. L. C.,
General Partner
 
By:  /s/ John C. Tausche

--------------------------------------------------------------------------------

John C. Tausche, Member




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby agree to be bound by the terms of
Section 4(d)(ii) above as it relates to them personally.
 

  /s/ James W. France              
James W. France, Jr., individually
   
Christy J. France, individually
                            
Robert Hernandez, individually
   
Kevin M. Loychik, individually
                           
James D. Luvison, individually
   
Peter Slyman, individually
                    MANEX GROUP   JOHN P. SCHINAS TRUST           By:
   
  By:
   
Title:       Title:                         CMS, LLC   CORPORATE GROWTH PARTNERS
          By:
   
  By:
   
Title:
   
  Title:    

 


-19-

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS AND SCHEDULES






Exhibit A 12% Senior Secured Convertible Promissory Note
Exhibit B  Warrant to Purchase Common Stock
Exhibit C  Security Agreement
Exhibit D  Corporate Guaranty
Exhibit E  Guarantor Security Agreement
Exhibit F  Form of Guaranty, Pledge and Security Agreement
Exhibit G  Registration Rights Agreement
Exhibit H Escrow Agreement
 
Schedule 3(c)
Schedule 3(g)
Schedule 3(h)
Schedule 3(j)
Schedule 3(m)
Schedule 3(p)

 
-20-

--------------------------------------------------------------------------------


 